         Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA



A.N.,                                       :
                                            :
                      Plaintiff,            :      CIVIL ACTION - LAW
                                            :
        - against -                         :
                                            :      JURY TRIAL DEMANDED
MARK ICKER, and                             :
ASHLEY BOROUGH                              :
                                            :      No. 3:19-CV-02016-JMM
                      Defendants.           :


                               AMENDED COMPLAINT

        Plaintiff A.N., by her attorneys, Barry H. Dyller, Esq., Theron J.

Solomon, Esq. and the Dyller Law Firm, for her Amended Complaint

alleges as follows:

                            JURISDICTION AND VENUE

        1. This action arises out of violations of 42 U.S.C. § 1983, and the

common law.

        2. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1343 and 1367. Venue is proper in this judicial district under 28

U.S.C. § 1391(b) because all defendants reside in this State and some of

the defendants reside in this judicial district, and because a substantial part
            Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 2 of 16




of the events or omissions giving rise to the claim occurred in this judicial

district.


                                   THE PARTIES

       3. At all times relevant hereto, Plaintiff was a resident of Luzerne

County, Pennsylvania. Plaintiff is female. Due to the sensitive nature of

the events described below, which include a sexual assault, and the

notoriety of such events, Plaintiff is not identifying her actual name in this

Complaint, but is instead using a pseudonym. However, defendant is

aware of her name, and Plaintiff will provide defendant with any other

appropriate identifying information.

       4. At all times relevant hereto, defendant Mark Icker (“Icker”) was a

police officer employed by the Ashley Borough Police Department, as well

as by other police departments.

       5. Icker is a resident of the Commonwealth of Pennsylvania.

       5A. Defendant Ashley Borough is a borough in Luzerne County,

Pennsylvania.




                                         2
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 3 of 16




                              THE INCIDENT

     6. On June 18, 2018, A.N. was at a party at a bar called Risnicks.

She left the bar around 1:00 a.m. and traveled home toward Mountaintop.

     7. Defendant Icker, was on duty at that time.      Icker pulled over A.N.

on Route 309, which was in the jurisdiction of the Ashley Borough Police.

     8. Defendant Icker was the sole officer on duty that evening for

Ashley Borough.

     9. Icker pulled A.N. over for allegedly speeding. Icker approached

A.N.’s vehicle, asked for her license and registration, and asked her to then

step out of the vehicle so he could search her car.

     10. Without probable cause or constitutional authority, Icker

searched A.N.’s car.

     11. The reason for the unconstitutional search was to attempt to find

drugs or any contraband he could use to threaten A.N. and use to scare

her into complying with sexual demands.

     12.   Having not found any illegal substance, Icker then, on the side

of the road, gave A.N. a breathalyzer.    A.N. allegedly failed the

breathalyzer.




                                      3
           Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 4 of 16




        13.   Icker then called a female officer from Wilkes-Barre Township to

come to the scene to search A.N. before he took her into custody.

        14. After the search, Icker sent the female officer away, put A.N. in

the back of his car and took her to the Geisinger Medical Center for a blood

draw.

        15. While on this ride with A.N., Icker asked A.N. if he should get in

touch with her husband or boyfriend.

        16.   Icker took A.N. to the hospital, had her blood drawn and stayed

there and waited with her. When A.N. was finished with the blood draw,

Icker asked her again if he should call her boyfriend or husband to come to

pick her up.     A.N. indicated that she did not have a boyfriend and would try

to find a way home. Icker then insisted on giving A.N. a ride home and

said it was not a problem. Icker put A.N. in the back of his police car and

drove outside of his jurisdiction to A.N.’s home to Mountaintop.

        17.   On that ride, Icker continuously talked about A.N. not having a

boyfriend or husband.

        18.   On that ride, Icker made multiple comments about A.N.’s

tattoos.




                                        4
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 5 of 16




      19.   Icker asked A.N. several times whether she had any piercings,

and whether she had any piercings “down there.”

      20.   Upon arriving at A.N.’s home, Icker asked A.N. if he could use

her bathroom.    A.N. allowed Icker to use her bathroom.

      21.   Icker took A.N.’s cell phone from her and left it in his police

vehicle outside of the home.

      22.   Icker went into A.N.’s house and used the restroom.

      23.   Icker then refused to leave. He began pacing around A.N.’s

home, and would not leave.

      24. A.N. was alone in her home with Icker, who refused to leave.

A.N. did not have her phone to call for help.

      25.   Icker stayed in the house for several hours, pacing around and

asking A.N. personal questions.     Icker continued to ask A.N. about

piercings and her tattoos.

      26. A.N. had a V-cut shirt on that revealed the top of a chest tattoo.

Icker approached A.N. and asked to see the rest of the tattoo.

      27. A.N. pulled her shirt down slightly to show him the tattoo. Icker

then pulled her shirt down the rest of the way and commented on A.N.’s

breasts.

                                       5
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 6 of 16




      28.   Icker then stated that he wondered how A.N.’s breasts taste.

      29. Icker then grabbed A.N. by her waist and abdomen, and fondled

her up onto her breasts in a cupping motion, squeezing her breasts. Icker

did all of this without A.N.’s consent and against her will.

      30. A.N. was terrified. She had no idea what to do or how to get

this armed police officer out of her home and to stop him from sexually

assaulting her.

      31.   Icker made A.N. give him her phone number.

      32. Before leaving, Icker repeatedly told A.N. that she would have to

go out on a date with him. Icker asked A.N. to go for breakfast that

morning.    A.N. declined and asked him politely to leave.

      33. After A.N. finally got Icker to leave the home, he began texting

her. He texted her several times in the next few days, and the texts did

not stop until shortly before Icker was arrested for the rape of a different

woman.

      34.   Icker continued to tell A.N. that she needed to help herself if she

did not want him to file the charges against her.

      35.   It was obvious to A.N. that Icker was holding a criminal charge

over her head if she refused to have sex with him.

                                       6
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 7 of 16




      36. Several other women have come forward and related similar

incidents, including that Icker forced them to perform sex acts on him in

order to avoid criminal charges.

      37. A.N.’s belief that Icker was holding a criminal charge over her

head to force her to engage in sex with him was correct, as the

experiences and reports of the other victims reveals that that was Icker’s

modus operandi.

      38.   Icker repeatedly told A.N. that she was looking at jail time for the

driving under the influence charge.

      39.   Icker became increasingly aggressive with his text messages

when A.N. refused to meet with him. Icker continued to text A.N.,

threatening her that he had two years for a statute of limitations to file

charges against her.

      40. A.N. was terrified. Not only was this police officer threatening

to file criminal charges against her, but he also knew where she lived and

was increasingly aggressive toward her when she refused his advances.

      41. A.N. already knew that Icker had refused to leave her home,

had pulled her shirt down, commented on and grabbed her breasts, all

without consent and when he held power over her.        A.N. was so scared

                                       7
        Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 8 of 16




that she moved back in with her mother and stopped staying at her own

house. A.N. was terrified that Icker would come back to her home and

attack her again or possibly even worse, because she was declining his

advances via text message.

      42. As a result of Icker’s actions as described above, A.N. suffered

significant injuries and damages.

Ashley Borough’s Policies and Customs

      42A. Upon information and belief, pursuant to its policy, practice or

custom, Ashley Borough never attempted to supervise Icker to learn his on-

duty activities.

      42B. Consistent with that policy, custom or practice, Ashley Borough

never learned that Icker was outside of his jurisdiction, and therefore never

attempted to determine what he was doing or with whom he was

interacting.

      42C. Upon information and belief, Icker learned from this incident and

others, that Ashley Borough’s policy, practice and custom was to afford him

complete autonomy. This gave him the confidence to sexually assault and

terrorize A.N. and other women subsequently.




                                      8
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 9 of 16




      42D. Upon information and belief, Ashley Borough chose not to

adequately supervise its officers, or the arrests and traffic stops they make.

      42E. Upon information and belief, Ashley Borough has chosen to

allow its officers to self-police and supervise themselves and rely on an

“honesty policy” of self-reporting by officers who violate the rights of those

they have sworn to protect.

                                 COUNT ONE
                              (42 U.S.C. § 1983)

      43. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      44.   Icker’s search of Plaintiff’s vehicle was without consent and

without probable cause.

      45. Icker's conduct therefore was a deprivation, under color of state

law, of rights guaranteed to Plaintiff under the Fourth and Fourteenth

Amendment to the United States Constitution.

      46. As a result of Icker's violations of Plaintiff's Constitutional rights,

Plaintiff suffered injuries and damage.




                                        9
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 10 of 16




                                COUNT TWO
                              (42 U.S.C. § 1983)

      47. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      48. Icker's conduct in touching and grabbing A.N.’s breasts and

other parts of her body constituted an unreasonable seizure, and an

intrusion on A.N.’s bodily integrity, in violation of the Fourth and Fourteenth

Amendments to the United States Constitution.

      49. As a result of Icker's violations of Plaintiff's Constitutional rights,

Plaintiff suffered injuries and damage.


                               COUNT THREE
                              (42 U.S.C. § 1983)

      50. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      51. Icker caused harm to A.N. which was foreseeable

and fairly direct.

      52. Icker acted with a degree of culpability that shocks

the conscience.

      53. The relationship between Icker and A.N. – police

officer and detainee -- was such that A.N. was a foreseeable
                                       10
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 11 of 16




victim of the Icker’s acts, as opposed to a member of the public

in general.

      54.     Icker affirmatively used his authority in a way that created a

danger to the A.N. or that rendered A.N. more vulnerable to danger than

had Icker not acted at all.

      55. Icker's conduct therefore was a deprivation, under color of state

law, of rights guaranteed to A.N. under the Fourteenth Amendment to the

United States Constitution.

      56. As a result of Icker's violations of A.N.'s Constitutional rights,

A.N. suffered injuries and damage.


                                 COUNT FOUR
                               (42 U.S.C. § 1983)

      57. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      58.     Icker’s detention of A.N. and continuing seizure and detention

of A.N. in her home without any legitimate purpose was an unreasonable

seizure of her person and an unreasonable intrusion into the privacy of

A.N.’s home.




                                        11
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 12 of 16




      59. Icker's conduct therefore was a deprivation, under color of state

law, of rights guaranteed to A.N. under the Fourth and Fourteenth

Amendment to the United States Constitution.

      60. As a result of Icker's violations of A.N.'s Constitutional rights,

A.N. suffered injuries and damage.


                                COUNT FIVE
                                 (Assault)

      61. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      62. Icker intended to put Plaintiff in reasonable and immediate

apprehension of a harmful or offensive contact with her body.

      63. As a result of Icker's actions, Plaintiff was put in reasonable and

immediate apprehension of such contact.


                                 COUNT SIX
                                  (Battery)

      64. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

      65. Defendant Icker committed the acts described above with the

intent to cause a harmful or offensive contact with Plaintiff's body and/or

                                      12
         Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 13 of 16




with the intent to put Plaintiff in reasonable and immediate apprehension of

a harmful or offensive contact with her body.

        66. Icker's actions directly and indirectly resulted in a harmful and/or

offensive contact with Plaintiff's body.


                                  COUNT SEVEN
                   (Intentional Infliction of Emotional Distress)

        67. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

        68. Icker, by his extreme and outrageous conduct, intentionally or

recklessly caused Plaintiff to suffer severe emotional distress and bodily

harm.


                                 COUNT EIGHT
                                  (Trespass)

        69. Plaintiff repeats and realleges each and every allegation

contained above as if fully repeated herein.

        70.   Icker entered A.N.’s home with limited consent to use the

bathroom.

        71. After using the bathroom, Icker remained in A.N.’s home without

consent or privilege to do so.

                                        13
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 14 of 16




      72. As a result of Icker’s trespass, the plaintiff suffered substantial

injuries and/or damages.

                                   COUNT NINE
                                  42 U.S.C. §1983
                               A.N. v. Ashley Borough

      73. A.N. repeats and realleges each and every allegation contained

above as if fully repeated herein.

      74. Ashley Borough was deliberately indifferent to Icker’s misconduct,

and accepted the obvious consequences of its failure to properly supervise

or discipline him or other police officers.

      75. By failing to supervise Icker and monitor any of his activities

while on duty to serve and protect the citizens of Ashley Borough, Ashley

Borough created a policy, practice or custom that its officers were not

supervised and were free to do whatever they please, including rape and

assault women in the community.

      76. Ashley Borough engaged in a pattern or continued adherence to

an approach that it knew or should know that would fail to prevent Icker or

any other officer’s misconduct.

      77. As a result of Ashley Borough’s deliberate indifference to

supervising or monitoring its police officers, A.N. suffered severe damages.

                                       14
      Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 15 of 16




     WHEREFORE, Plaintiff demands judgment as follows:

     A.     For Count One, an amount to be determined at trial, including

punitive damages, plus interest;

     B.     For Count Two, an amount to be determined at trial, including

punitive damages, plus interest;

     C.     For Count Three, an amount to be determined at trial,

including punitive damages, plus interest;

     D.     For Count Four, an amount to be determined at trial, including

punitive damages, plus interest;

     E.     For Count Five, an amount to be determined at trial, including

punitive damages, plus interest;

     F.     For Count Six, an amount to be determined at trial, including

punitive damages, plus interest;

     G.     For Count Seven, an amount to be determined at trial,

including punitive damages, plus interest;

     H.    For Count Eight, an amount to be determined at trial, including

punitive damages, plus interest;

                                     15
       Case 3:19-cv-02016-JMM Document 6 Filed 12/17/19 Page 16 of 16




      I.    For Count Nine, an amount to be determined at trial, plus

interest;

      J.     For plaintiff's attorneys' fees, pursuant to 42 U.S.C. § 1988;

      K.    For the costs and disbursements incurred in this action; and

      L.    For such other and further relief as the Court deems just and

proper.


                                                 DYLLER LAW FIRM

                                                 /s/ Barry H. Dyller
                                                 /s/ Theron J. Solomon
                                                 Attorneys for Plaintiff
                                                 Gettysburg House
                                                 88 North Franklin Street
                                                 Wilkes-Barre, PA 18701
                                                 (570) 829-4860


                               JURY DEMAND

            Plaintiff demands a trial by jury on all issues.




                                       16
